 326307 NLRB No. 47DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.1As amended at the hearing.Dynaserv Industries, Inc. and Local 68, Inter-national Union of Operating Engineers, AFL±
CIO. Case 22±CA±17246April 28, 1992DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn August 30, 1991, Administrative Law JudgeJames F. Morton issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the Charging Party filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Dynaserv Industries, Inc.,
North Bergen, New Jersey, its officers, agents, succes-
sors, and assigns, shall take the action set forth in the
Order.Jeffrey Hill, Esq., for the General Counsel.Larry Bray, Esq. (Israel & Bray), of New York, New York,for the Respondent.Albert G. Kroll, Esq. (Raymond G. Heineman, Esq., on thebrief), of Verona, New Jersey, for the Union.DECISIONSTATEMENTOFTHE
CASEJAMESF. MORTON, Administrative Law Judge. The com-plaint alleges that Dynaserv Industries, Inc.1(the Respond-ent) has engaged in an unfair labor practice within the mean-
ing of Section 8(a)(1) and (5) of the National Labor Rela-
tions Act (the Act) by having failed to honor requests by
Local 68, International Union of Operating Engineers, AFL±
CIO (the Union) to sign an agreed-on contract. The Respond-
ent asserts that it never agreed to the terms and conditions
contained in the Union's proposed contract and thus denies
that its refusal to sign the proposal is an unfair labor prac-
tice.The hearing was held before me in Newark, New Jersey,on May 6, 1991. On the entire record, including my observa-
tion of the demeanor of the witnesses, and after due consid-
eration of the briefs filed by the General Counsel, the Union,
and the Respondent, I make the followingFINDINGSOF
FACTI. JURISDICTIONÐLABORORGANIZATION
The Respondent is engaged in the business of providingjanitorial services in commercial buildings. In its operations
annually, it meets the National Labor Relations Board's indi-
rect outflow standard for asserting jurisdiction.The Union is a labor organization within the meaning ofSection 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICE
A. BackgroundAbout 18 years ago, the Union represented employees ofa company called 195 Broadway Corporation which provided
janitorial services at various facilities in New Jersey owned
by the American Telephone and Telegraph Company
(AT&T) or by its subsidiaries. The negotiations for the suc-
cessive collective-bargaining agreements for the janitorial
employees of the 195 Broadway Corporation took place be-
tween officials of the Union and officials of AT&T. During
the years between then and about 1988, other contractors re-
placed 195 Broadway Corporation at those locations. AT&T,
however, continued to negotiate with the Union in estab-lishing the rates of pay, and other terms and conditions of
employment of the janitorial employees of those other con-
tractors.In 1988, AT&T ceased dealing directly with the Union. Atthat time, the principal janitorial contractor at the AT&T fa-
cilities involved was Tri-Maintenance. The Union, that year,
negotiated with and reached agreement with Tri-Mainte-
nance. There were then several janitorial contractors at the
other AT&T facilities involved in this case. These other con-
tractors signed agreements identical in terms to that which
the Union had reached with Tri-Maintenance.One of those other contractors was I.S.S. Energy Systems.It provided janitorial services at two AT&T locations in
Piscataway, New Jersey, one on Kingsbridge Road and the
other on Knightsbridge Road. Its contract with the Union
was due to expire on March 1, 1990. However, effective
June 1, 1989, AT&T awarded the custodial contract at those
two facilities in Piscataway to the Respondent.A few months before that effective date, the Respondent'spresident, Ronald Atkinson, telephoned Vincent Giblin, the
Union's business manager, to inform him that the Respond-
ent had been awarded the contract for those two AT&T fa-
cilities in Piscataway. Atkinson asked Giblin to meet to dis-
cuss the terms of a collective-bargaining agreement for the
janitorial employees at those facilities. Giblin replied angrily
that the Union was involved in litigation with AT&T, that
there would be no negotiations, and that there was no reason
to meet.On May 24, 1989, Atkinson wrote Giblin and restated hisoffer to negotiate. In June 1989, a business representative of 327DYNASERV INDUSTRIES2The surname appears as written in all three of the posthearingbriefs that were filed and in an exhibit in evidence. The transcript's
spelling, ``Maguire,'' thus appears to be phonetic.the Union, Stephen McGuire,2met with Atkinson and withRespondent's labor counsel, Stanley Israel. In the course of
that meeting, agreement was reached. Respondent accepted
the same contract terms, with only minor modifications, that
had been contained in the contract the Union had with I.S.S.
Energy Systems. The agreement signed by the Respondent
was scheduled to expire on February 28, 1990.On December 15, 1989, the Union filed the requisite no-tices under Section 8(d) of the Act to terminate the contract
on its expiration date and it requested the Respondent to ne-
gotiate a renewal agreement. It advised the Respondent that
it will communicate with it soon to arrange for a meeting.In fact, the Union did not get back to the Respondent untilmuch later. Instead, in March 1990, the Union met with Tri-
Maintenance, then the largest of the janitorial contractors,
who had signed identical collective-bargaining agreements
which also expired on February 28, 1990. In June 1990, the
Union and Tri-Maintenance reached an accord on the terms
of a renewal contract.B. The Discussions Between the Union and theRespondent as to a Renewal AgreementOn June 13, 1990, McGuire met with the Respondent'spresident, Atkinson, and handed him a copy of the agreement
that the Union had just reached with Tri-Maintenance.
McGuire pointed out to Atkinson several differences between
the contract that had expired on February 28, 1990, and the
contract the Union had just negotiated with Tri-Maintenance.
Those changes dealt with vacations, sick leave, starting pay
rates, annuities, and hospital coverage. According to
McGuire, Atkinson questioned only the language pertaining
to hospital coverage, saying that it was vague.McGuire testified in essence, and basically without con-tradiction, that Atkinson called him a couple of days later to
point out that the contract language as to hospital insurance
could be construed to require the employer to provide cov-
erage for an employee's dependents and not just coverage of
the employee alone. McGuire then reworded the clause in
question to clarify that, if dependents are to be covered, the
employee would have to pay for their coverage by having
that cost deducted from his paycheck.Atkinson testified that he had made only a cursory reviewof the contract given him on June 13 by McGuire and that
he had been given to understand that there was to be some
kind of a tradeoff in that the lower medical costs of the re-
newal contract would offset the wage increases and other ad-
ditional costs provided for in the renewal contract.Sometime in July or early July 1990, McGuire was in-formed that Tri-Maintenance, the largest subcontractor as
noted above, had been replaced by Ogden Allied Services. In
early July, McGuire met with Ogden Allied's vice president
and with its labor relations adviser and they reached agree-
ment on the same contract that Tri-Maintenance had signed,
with one modification, the language change in hospital cov-
erage discussed above.McGuire then arranged to meet with Atkinson and the Re-spondent's labor counsel, Stanley Israel, on July 27, 1990.There is a conflict in the testimony as to what transpiredthen.McGuire's account is as follows. They met for lunch.When they finished eating, McGuire gave Atkinson an un-
signed copy of the agreement that he said the Union had
reached with Ogden Allied. Atkinson asked if Ogden Allied
had actually signed a renewal contract. McGuire told him it
had and that he could provide him with a signed copy. When
Atkinson told him that he just wanted the name of the person
who signed it for Ogden Allied, McGuire informed him that
Ogden Allied's vice president, named Canavan, had signed
it. McGuire then pointed out to Atkinson and Israel the
changes between that contract and the one that had expired
on February 28, 1990. He noted that the increases in the
agreement were not ``additional monies'' but were offset by
the savings in the cost of the medical coverageÐ80 cents an
hour vs. $1.25 under the expired contract. The Respondent's
labor counsel took out a calculator, ``punched out some num-
bers'' and said to Atkinson that it was a better deal for him
as the money was ``already in the budget.'' Israel quoted
various percentage figures to Atkinson and mentioned those
in connection with an unclear remark about Atkinson's ``cost
back to ATT.'' Atkinson then asked Israel if he should sign
a renewal agreement and Israel replied, ``sign it.'' McGuire
asked Atkinson how long that would take. Atkinson replied
that he would have to take the agreement back to his office
to prepare his proposal for AT&T and indicated that the con-
tract would be signed by the end of the following week. As
they were leaving the restaurant, Atkinson told him that an
employee's wife was expecting a baby in October, and that
he was concerned that she might not be covered. McGuire
told him that that could be worked out.Atkinson was asked to testify as to what was said at theJuly 27 meeting. His response follows. He had the feeling
that McGuire was not there to negotiate. He was told either
then or in June 1989 that the contract was nonnegotiable.
When McGuire gave him the contract on July 27, 1990, he
noted that it was not signed. He, Atkinson, still had a prob-
lem with the language in the insurance section even though
it had been made more specific. There was to be some sort
of a tradeoff between the medical costs and the increases
contained elsewhere. The changes were revised. He, Israel,
and McGuire were working math problems back and forth.
A number was arrived at that was finally acceptable. The ec-
onomics had to be checked out and it is conceivable that
there was ``a deal.''When asked if Israel told him to sign an agreement withthe Union, Atkinson responded that, not only does he not re-
member such a remark, but also that it is not like him to ask
such a question.Israel's testimony is that there were three prime subjectsdiscussedÐthe medical program, the wage package, and the
percentage increase and cost involved. He never ``in-
structed'' Atkinson to sign a renewal contract. He did state
to Atkinson that ``all things being equal, it looked like agood deal.''The evidence is uncontroverted that McGuire never heardfrom Atkinson after July 17, despite calling his office repeat-
edly to reach him. Atkinson's explanation for not answering
those calls is that he understood that the Union had presented
him with the contract as one that was nonnegotiable and, 328DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
since the economics did not check out, he saw no reason torespond to McGuire's calls.McGuire telephoned Israel when his efforts to reach At-kinson proved fruitless. He testified that, during their discus-
sion, he said to Israel that he thought that they had an agree-
ment on July 27 and that, in response, Israel said ``so did
I.'' Israel's testimony was that he could not recall the details
of his discussion with McGuire and that he does not know
if he used words which conveyed a message to McGuire that
he too thought that a deal had been reached on July 27.The Respondent has put into effect certain portions of thecontract that McGuire gave Atkinson on July 27, 1990, in-
cluding retroactive application of the wage package.C. AnalysisI credit McGuire's account. His testimony struck me asforthright and candid. The testimony of Respondent's wit-
nesses was too often conclusory. Atkinson's account was
more an admixture of his feelings and of the discussions on
June 13 and July 27, 1990. Moreover, the meeting on July
27, 1990, with Israel present paralleled the meeting these
same individuals held a year earlier when accord was
reached relatively quickly on the terms and conditions of the
initial contract. Also, Atkinson's failure to respond to
McGuire's repeated efforts to obtain his signature on the
contract supports a finding that accord had been reached. See
Parkview Furniture Mfg. Co., 284 NLRB 947, 964 fn. 65(1987). Atkinson's explanation, that he did not respond be-
cause he believed that the Union's proposals were nonnego-
tiable, strikes me as a patent afterthought. His further asser-
tion that he did not indicate assent on July 27 because he
had to ``check out the economics'' is also an afterthought.
He had received a copy of that agreement a month pre-
viously and it seems unlikely that, in that interval, he neverbothered to assess its cost. It appears too that the Respondent
has put into effect major aspects, and perhaps the whole, of
the ``economics.'' Atkinson's testimony, during cross-exam-
ination, establishes that a major cost item, the retroactive
wage package, has been put into effect.The Respondent notes in its brief that many substantiveareas of the contract were not discussed at all or were only
discussed in passing. It argues, from this, that no agreement
on those matters was reached. That argument would have to
be premised on a finding that the parties had agreed initially
that the contract would not be effective until each item was
discussed and until each item was separately agreed on.
There is no such evidence before me. Rather, the record re-
veals that the parties, by their conduct, had understood that,
for the most part, the contract would be virtually identical to
one that was applicable to all employees who did custodial
work at the AT&T facilities or former AT&T facilities. That
is readily evident from Atkinson's asking for the name of the
individual who signed the contract for Ogden Allied.The Respondent also has urged that the fact that McGuiredid not sign the contract at the luncheon meeting on July 27,
1990, makes clear that no agreement had been reached then.
That argument overlooks Atkinson's expressed concern as to
whether Ogden Allied had signed the same contract; it over-
looks the obvious likelihood that the Respondent should have
an opportunity to compare at length the contract it received
on July 27 with the expired contract in order to assure itself
that McGuire's representations that the only changes betweenthem were those he had pointed out on July 27; Respond-ent's argument also overlooks the fact that the contract given
Atkinson on July 27 contained lines to be signed by three
other union officials besides McGuire.I find that the parties had reached agreement on July 27,1990, as to the terms and conditions of a renewal contract
and that the Respondent has refused to honor the Union's re-
peated requests thereafter to sign the agreement which em-
bodied those terms and conditions.D. The Motion, in the Alternative, to AmendtheComplaint
Just before the hearing was to be closed, General Counselmoved to amend the complaint to allege that, in the event
it were found that accord had not been reached on July 27,
1990, the Respondent's failure to meet thereafter with the
Union, for purposes of discussing the terms of a renewal
contract, was violative of its duty to bargain collectively and
thus an unfair labor practice within the meaning of Section
8(a)(1) and (5) of the Act. In view of my findings above,
it is unnecessary to rule on that motion. However, if the
Board were to find that the parties had not reached an agree-
ment on July 27, 1990, a ruling on the motion would be re-
quired. In that event, the motion should be denied for the fol-
lowing reasons.The Respondent objected to the motion in view of its latefiling and as it should have been accorded an opportunity to
adduce evidence that it has met with the Union after July 27,
1990. General Counsel responded by asserting that the facts
relied on in support of the motion had all been fully litigated
and that no further hearing is necessary. The Union sepa-
rately argues that evidence of meetings between the Union
and the Respondent after July 27, 1990, relates to efforts to
discuss settlement of the issues raised in the instant case andthat such evidence is barred by Rule 408 of the Federal
Rules of Evidence. Rule 408 bars evidence of offers of com-
promise to prove liability for or invalidity of a claim but
does not bar evidence of such offer when proferred for an-
other purpose. Rule 408 may well bar evidence of settlement
discussions if offered to show that an accord had or had not
been reached on July 27, 1990, but, if offered to establish
that during the very settlement discussions, there was good-
faith bargaining, evidence thereon might well be admissible.
Of course, that would not directly address General Counsel's
contention that the Respondent already had violated the Act
by having ignored McGuire's repeated efforts to reach Atkin-
son.The problem with General Counsel's position is that therecord also reflects that the Respondent has effected changes
in the wage rates of unit employees and made other contrac-
tual changes. There is no alternate contention that these
changes were effected unilaterally. Presumably, the Union
and the Respondent did have discussions thereon. The Re-
spondent, thus, would have to be given an opportunity to ad-
duce evidence as to how those discussions came about as
such evidence might neutralize what would be a prima facie
showing by General Counsel of an unlawful failure on Re-
spondent's part to meet with the Union.The time to raise the issue of such alleged failure is notat the end of a hearing and particularly not when the issue
is presented by way of a motion which also would bar the
Respondent from offering any defense it may have to the al- 329DYNASERV INDUSTRIES3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''leged violations set out in the motion itself. There is thus nomerit in General Counsel's motion. See Waldron, Inc., 282NLRB 583 (1986).CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Respondent has engaged in an unfair labor practicewithin the meaning of Section 8(a)(1) and (5) of the Act by
having failed and refused to honor the requests of the Union
to execute a collective-bargaining agreement containing the
wage, hours, and other terms and conditions of employment
of all custodial, maintenance, and related categories of em-
ployees employed by the Respondent at 60 Kingsbridge
Road and also at 30 Knightsbridge Road, in Piscataway, New
Jersey, on which it had reached an accord with the Union
on July 27, 1990.4. The foregoing unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent has engaged in an un-fair labor practice, I shall recommend that it be ordered to
cease and desist therefrom and to take certain affirmative ac-tion designed to effectuate the policies of the Act.I shall recommend that the Respondent be ordered to exe-cute the copy of the collective-bargaining agreement given it
by the Respondent on July 27, 1990, and to give effect to
all terms and provisions thereof, retroactive to March 1,
1990. The Respondent shall make whole any monetary loss
suffered by any of the employees covered by that agreement,
in accordance with the formula set forth in Ogle ProtectionService, 183 NLRB 682 (1970), with interest to be computedin the manner prescribed in New Horizons for the Retarded,283 NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Dynaserv Industries, Inc., North Bergen,New Jersey, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain collectively with Local 68, Inter-national Union of Operating Engineers, AFL±CIO as the ex-
clusive representative of all custodial, maintenance, and re-
lated categories of employees employed by the Respondent
at 60 Kingsbridge Road and also at 30 Knightsbridge Road,
Piscataway, New Jersey, by refusing the requests of that
labor organization to sign a copy of the collective-bargaining
agreement given it on July 27, 1990.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rights
guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Sign the copy of the agreement referred to above anddeliver the executed copy to the aforesaid labor organization.(b) Make whole any employee covered by the agreementreferred to above, for all losses incurred by reason of the
failure of Respondent to sign and honor the agreement, with
interest thereon computed in the manner set forth in the rem-
edy section above.(c) Post at its places of business where notices to the em-ployees employed at the facilities described above are cus-
tomarily posted copies of the attached notice marked ``Ap-
pendix.''4Copies of the notice on forms provided by the Re-gional Director for Region 22, after being signed by the Re-
spondent's authorized representative, shall be posted by the
Respondent immediately upon receipt and maintained for 60
consecutive days in conspicuous places at these locations, in-
cluding all places where notices to employees are custom-
arily posted. Reasonable steps shall be taken by the Respond-
ent to ensure that the notices are not altered, defaced, or cov-
ered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
refuse to bargain with Local 68, Inter-national Union of Operating Engineers, AFL±CIO by refus-
ing to execute a collective-bargaining contract negotiated and
agreed on with it.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
sign the collective-bargaining agreement givenus on July 27, 1990, by the above-named Union as we had
agreed to sign it then and WEWILL
deliver the signed agree-ment to the Union as it has requested us to do.WEWILL
make whole, with interest, any employee whosuffered a loss by reason of our failing to sign and give ef-
fect to the collective-bargaining agreement referred to above.DYNASERVINDUSTRIES, INC.